 In the Matter Of MONTGOMERY WARD&CO., INCORPORATEDandMAILORDER,WAREHOUSEANDDISTRIBUTIONWORKERSUNION, I. L.W.U.,C.I.O.Case No. R-5200.-Decided June 7, 1943Mr. D. M. Norton,of Chicago, Ill., for the Company.,Messrs. I. Duke Avnet, Harold Buchman,andJohn Brinton,ofBaltimore, Md., for the I. L. W. U'Messrs. Charles Walters, Joseph Conlon,.andNat Klein,of Balti-more, Md., for the United.Mr. Joseph Gillis,of Baltimore, Md., for the AFL.Mr. Glenn L. Moller,of counsel to the Board.e,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Mail Order, Warehouse and Distri-butionWorkers Union, I. L. W. U., C. I. 0., herein called theILWU, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Montgomery Ward & Co.,Incorporated, Baltimore, Maryland, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Frank A. Mouritsen, Trial Examiner. Saidhearing was held at Baltimore, Maryland, on April 14, 15, and 16,1943.The Company, the ILWU, United Retail, Wholesale andDepartment Store Employees of America, affiliated with the Congressof Industrial Organizations, herein called the United, and the Ameri-,can Federation of Labor, herein called the AFL, appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.The Company, V the ILWU, and the United have filed briefs whichthe Board has considered.The United filed a motion to amend therecord to change the date of a conference of the two C. I. O. - unions,50 N. L R. B., No. 32.163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatedby a witness for the United to-have been January 19, to Feb-ruary 12, 1943.The motion is granted. The Unitedalsofiledmotions for oral argument and to dismiss the petition.The-motionfor oral argument is hereby denied: The motion to dismiss the peti-tion is also denied, for the reasons set forth hereafter.The ILWU,moved for leave to- amend its petition to alter the description of theunit.The motion is hereby granted.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT 'I.THE BUSINESS OF THE COMPANYMontgomery WardCo., Incorporated, an Illinois corporationwith its principal office in Chicago, Illinois,' is engaged in the dis-tribution and sale of general merchandise throughout the UnitedStates through mail-order houses and retail stores.TheteCompanyoperates about 9 mail-order houses, 650 retail stores, more than 200catalog-order offices, about 4 factories and a ,large number of ware-houses.In Baltimore, Maryland, the Company operates a mail-order house, 3 attached mail-order warehouses, 1 retail store, and aretail pool which is a centralized supply warehouse for retail storesin the surrounding region.Only the Company's Baltimore, opera-tions are involved in this proceeding.For the fiscal year ending January 31, 1943, the mail-order houseinBaltimore purchased goods and merchandise valued at about$27,000,000, of which $26,000,000 represented purchases from 'vendorsoutside the State of Maryland.During the same period, the Balti-more retail store purchased goods' end merchandise valued in excess-of $6,000,000, 'all but $25,000 of which was purchased from vendorsoutside the State of Maryland.All of these goods and merchandisewere shipped to the retail pool from whence they were turned overto the retail store.During the same fiscal period, the mail-order house sold andshipped to customers goods and merchandise valued in excess of $34,-000,000, all but $4,000,000 of which represented goods and merchan-dise sold and delivered to customers outside the State of Maryland.Nearly all of the sales of the retail store were to Maryland 'customers.The Company admits that as to its mail-order operations, it isengaged in commerce within the meaning of the National LaborRelationsAct.Wefind that the Company is engaged in commercewithin the meaning of the Act, not only as to its mail-order opera-tions,but as to its retail pool and retail store as well.V l' 'MONTGOMERY WARD & CO., INCORPORATED165II.THE ORGANIZATIONS INVOLVEDMail Order, 'Warehouse and Distribution Workers Union, char-tered by the International Longshoremen's andWarehousemen'sUnion, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of theCompany.United Retail,Wholesale and Department Store Employees ofAmerica,-affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of theCompany.The American Federation of Labor, is a labor organization, ad-mitting to membership employees of the Companay.M. THEQUESTION CONCERNING REPRESENTATIONOn February 18, 1943, the ILWU requested recognition by theCompany as the exclusive bargaining representative of the employeesof the mail-order house.The Company refused to extend suchrecognition until the ILWU has been certified by the Board in anappropriate unit.A statement of a Field Examiner for the Board and a supplementalstatement of the Trial Examiner, introduced into evidence, indicatethat the ILWU represents, a substantial number of employees in theunit hereinafter found appropriate.,The United contends that the petition should be dismissed on theground that°a jurisdictional dispute exists between the United andthe ILWU. It is to be noted, however, that there is a third labororganization involved in this proceeding, not affiliated with the parentbody of the ILWU and the United.We find no merit in the United's,contention.z1The Field Examiner reported that the ILWU submitted 953 authorization cards, 354of which bear the apparently genuine signatures of persons whose names appear on theCompany's pay roll of February 25, 1943, and who are within the appropriate unit. 'Thereare approximately 1,190 employees in the appropriate unit.Toward the conclusion of thehearing the ILWU submitted to the Trial Examiner 41 additional authorization cards, 10of which bear the apparently genuine signatures of persons whose names appear on theCompany,'s pay roll of February 25, 1943, and who are within the appropriate unitTheparties stipulated that the Trial Examiner might compare these additional cards withthe pay roll and make a statement as to the results of such comparison after the close ofthe hearing,and that the Board might order that the said statement be incorporated intothe record.It is so ordered.`The United submitted 11 cards bearing the names of persons on the Company pay roll inthe unit sought by the United, 6 of whom are in the unit sought by the ILWU. Thereare between 3,400 and 3,500 employees in the unitsought by the United.'The AFL submitted 29 cards, 6 of which bore the'names of persons on the Companypay roll in the unit which the AFL claimed to be appropriate, 3 of which were in the unitsought by the ILWU. There are approximately 3,893 employees in the unit which theAFL claimed to be appropilate.2 SeeMatterof Long-Bell Lumber CompanyandInternational Association of MachinistsLocal No. 1350, affiliated with the American Federation of Labor,16 N. L R B 892;Matter ofCampbell,Wyant&Cannon Foundry CoandLocal539,International Union,United Automobile Workers of Almerica,C. I.0., 32 N L. R.B. 416.536105-44-12 166DECISIONS OF NATIONAL LABOR, RELATIONS BOARDWe find, that a question affecting commerce has arisen 'concerningthe.representation of employees of the Company, within the meaningof^Section 9 (c)' and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe ILWU, in its amended petition, contends that all employeeswho handle merchandise or; perform physical labor in the mail-orderhouse, excluding executives, confidential employees, supervisors, cler-ical employees, buyers and rebuyers, skilled maintenance employees,and employees in the jewelry repair department, constitute a unitappropriate for the purposes of collective bargaining.The Company- contends that the appropriate unit consists of allemployees of the mail-order house and retail pool, excluding onlythe house manager, merchandise manager, the, comptroller, and theemployees 'in the medical department.The United contends that theunit sought by the Company is appropriate, the only difference beingthat the United would exclude the department heads and the em-ployees in various technical and managerial departments.The AFLseeks a unit comparable to that sought by the United, including in theunit, however, the employees in the retail store.The mail-order house is under the supervision of a house manager.Directly responsible to him are the personnel department, medicaldepartment, inspection department, and industrial engineering de-partment.The business of the mail-order house is conducted throughthree major groups, each composed of a large number of depart-ments or divisions.These groups are the merchandise group, oper-ating group, and the controller's or bookkeeping group.Each groupis supervised by a group manager who is responsible to the housemanager.The merchandise group is the purchasing branch of theCompany's operations. Its function is to purchase all the merchan-dise which the Company sells to its customers. '' Although most ofthe employees in this group do not handle merchandise, some ofthem do, and hence come within the ILWU's definition of the ap-propriate unit.The operating group is composed of the many divi-sions which handle the selling part of the business.Merchandiseisdivided into various groupings or categories and each categoryor a group of categories is handled by one of the many divisions inthe operating group.Thus, men's shirts are handled by one divi-sion, radios by another.Most of the `employees, who handle mer-chandise are in the operating group, and clerical employees in thesedepartments are in the minority.The controller's group is com-posed of the various clerical) and bookkeeping divisions such as ac-counting, credit, billing, time-payment divisions, and others of' like kMONTGOMERY WARD & CO., INCORPORATED167nature.Most' of the employees in this group do only clerical work,but a few handle merchandise.Each of the many divisions anddepartments is under the supervision of a department head or super-intendent.Some of the superintendents supervise several divisions.Assisting the superintendents and department heads in the man-agement of the divisions are various' supervisors.Although em-ployees are originally employed through the personnel department,their suitability for the work in the department to which they areassigned is determined by the department head or superintendent,who may refuse to accept an individual in his division.The depart-ment heads and superintendents have authority to discharge and dis-cipline while the supervisors have authority to recommend such action.We shall exclude them from the unit.The principal dispute between the ILWU and the other partieshereto is as to whether clerical employees are appropriately; excludedfrom the unit.The ILWU has confined its organizational activityto.,employees who handle merchandise or do manual labor, and thereis no showing that any labor organization has effectively organizedthe clerical employees.We are of the opinion that the clerical em-ployees are properly excluded and that the unit, consisting essentiallyof manual workers, sought by the ILWU is appropriate.3However,in the light of the detailed testimony with respect to the duties and-functions of the numerous classifications of employees in each divi-sion of the Company's operations, we regard the,description of theunit suggested by the ILWU as too general. In order to avoid con-fusion and uncertainty in the identification of employees in theappropriate unit, we shall redefine the unit in terms of the depart-ments or divisions and, where necessary, job classifications, listed inthe Appendices hereto.The retail pool and retail store are housed in the same building'with the mail-order house.The retail store, however, is operatedentirely separately from the mail-order house. Its management isseparate; there is no interchange of employees; and there is no inter-change of merchandise.The ILWU has made no attempt to or-ganize the employees of the retail store.We shall exclude themfrom the appropriate unit. The retail pool, however, although nomi-nally under separate management, is serviced by many of the depart-ments and divisions of the mail-order house; the employees of the',retail pool do the same kind of work as the mail-order employees;and their wage scales and working conditions are the same as those® See also the'following cases in which we found appropriate units similar to that soughtby the ILWU.Matter of Montgomery Ward & Co., Incorporatedand Local215,MastOrder,Warehouse and Distribution Workers, I. LW. U., C. 10., 44 N.,L R B 694Matter of Montgomery Ward & CompanyandWarehousemen's Union, Local No.26)afli-ated with I. B. of T. C. S. & S of A., A. F. of L.,24 N. L. R B 967. 168DECISIONS OF NATIO'N'AL LABOR, RELATIONS BOARD,prevailing in the mail-order house.Because of their close relationto the employees of the mail-order, house and the close functionalintegration of the two operations we shall include, them in the unit,.excluding supervisory and clerical employees.Group leaders, whom all,the parties wish to- include in. the unit,spend 80 percent of their time doing the same kind of work as theemployees with whom they work.We find that they do not havesuch substantial supervisory -authority as to require their exclusionfrom the unit. - Their inclusion in or exclusion from the unit willdepend upon the inclusion or exclusion of the employees with whomthey work.I,.The ILWU seeks to exclude the employees of the cafeteria, whilethe Company, United, and AFL would include them. There is noevidence that any of the unions has attempted to organize them, andthey have evinced no present interest in self-organization. Since theyare differentiated functionally from the other employees in the unit,and have expressed no desire for self-organization, we shall excludethem from the unit.,We find that the employees in all the departments and divisionslisted inAppendix -A, excluding department heads, supervisors,typists, and stenographers, record clerks (grades 1, 2 and 3), time-keepers, instructors, catalog sales clerks, technical sales clerks, clerks,correspondents, merchandisers, junior merchandisers, ediphone oper-ators, information clerks, pricers, sign-out clerks, file clerks, productionclerks,- adjusters, accuracy control clerks, listers, production-control.clerks, calculator operators, and watchmen; and the specifically namedcategories of employees set -forth, in Appendix C; but excluding allemployees in the-departments listed in Appendix B and all employeesin the departments set forth in Appendix C except-the categories ofemployees specifically listed therein, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whenhas arisen be resolved by, an election by secret ballot among the,employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction .4Although the membership showings of the United and the AFL' The Company requested that the pay-roll period immediately preceding the electionbe used as the basis of eligibility to voteNo reasons are advanced by the Company tojustify this departure from our customary practice.The request is denied: 'MONTGOMERY WARD & CO., INCORPORATED169are shall, their interest in the Company's employees dates back overa, considerable period of time.5We shall permit them to appear onthe ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Montgomery Ward& Co., Incorporated, Baltimore, Maryland, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for,the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules -and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, to determine whether they,desire to be' represented by MailOrder,Warehouse and Distribution Workers Union, chartered by theInternational Longshoremen's andWarehousemen's Union, affiliatedwith the Congress of Industrial Organizations, or by United Retail,Wholesale and Department Store Employees of America, affiliatedwith the Congress of Industrial Organizations, or by the AmericanFederation of Labor, for the purposes of collective bargaining, or bynone of said unions.APPENDIX ADEPARTMENTS AND DIVISIONS INCLUDED1.Shipping and Receiving (Including trucking & freight elevatoroperators).2.Packing.fCf.Matterof ThomasvilleChair CompanyandUpholsterers International Union,Local308, A. F.of L.,,37 N. U. R. B. 1017;Matter of Weyerhaeuser Timber ColmpanyandInter-nationalAssociation of Machinists, Lodge No. 1473, affiliated with the American Federationof Labor,30 N. L. R. B. 872. Both the United and the AFL attempted to organize theCompanyas earlyas 1940. 170DBOISIONS.' OF NATIONAL' LABOR RELATIONS BOARD-.3.Central Repair & Div. 88 (Repair parts).'4.Merchandise Divisions 15, 25, 40, 42.5.Merchandise Divisions 23, 24, 26, 30.6.Merchandise Divisions 29, 31, 32, 36.7.Merchandise Divisions 75,76, 85,-86.8.Merchandise Divisions 60, 61, 62, 64.9.OutsideWarehouse.10.Attached Pit and Warehouse.11.Merchandise Divisions 46, 68, 81, 83, 84, 87.12.Merchandise Divisions 66, 72.'13.'Merchandise Divisions 45, 51, 53, 57.6,14.Merchandise Divisions 16, 17, 18,, 71.15.Package opening.16.Retail Pool.17.Pitsburgh Outside Warehouse.18.Porters and matrons.19.Supply.APPENDIX BDEPARTMENTS AND DIVISIONS EXCLUDED1.Manager2.Personnel3.Training4.Medical5.Inspection6. Industrial Engineering'7.MerchandiseManager8.Stock Record9.Operating ManagerEltPassengerevaor10.11.Telephone & Telegraph-12.Cafe13.Adjustment & SalesEngineer14.Order Clerical15.Controller16.Chief Accountant17.Accounts Payable & Merchan-dise Transfer18.Accounting& Statistical19.Catalog Order Control20.Order Control21.Protection22.Chief Cashier,23.'Mail Opening24.General Cashiers25.Budgetary Control26.Time Payment27.Credit Order28.Engineering 729.Jewelry Repair30. 'House Communications31.MultigraphExcluding the jewelry repair department (See Appendix B).4 The Engineering Department, or boiler room employees, have already been establishedby the Board as a separate unit. SeeMatter of Montgomery Ward & CompanyandInter-national Union of Operating Engineems,'Locals'272 & 272A,29 N. L. It. B. 1120.I11 MONTGOMERY WARD & CO., INCORPORATED171APPENDIX CSPECIAL CASESDepartments excluded,' but specifically named categories of em-ployees included.1.Inspection-auditors-packers2. 5 groups'of Merchandising Division, known as the Stock Con-trol Dept..-stock helpers'-stockmen-return clerks-bin filler'3.Traffic-freight handlers-receiving & shipping checkers4.Catalog Order-porters'-packers B-tube clerks-checkers Gr. 15.Billing--billing-scalers-porters6.Normal Maintenance-stockmen-laborers (who haul coal)-messengers-tube clerks7. Index and Publicity-order fillers-stock helpers'